DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
The Response to Office Action filed on July 5, 2021 is acknowledged.
Claims 1, 3-9, 11-16, 19-21 and 24 were pending, and together with new claims 25-28, are being examined on the merits. 

Response to Arguments
Applicant’s arguments filed on July 5, 2021 have been fully considered.

The following objections and rejections are withdrawn in view of the current 
amendments to the claims: 

	Objections to claims 1, 3-5 and 24
	Rejection of claims 1, 3-9, 11-16, 19-21 and 24 under 35 USC § 112(b), indefiniteness
	Rejection of claims 13-16 under 35 USC § 112(d)


Rejection of claims 1, 4-9, 11-16, 19-21 and 24 under 35 USC 103 over Gullberg in view of Flanigon; Rejection of claim 3 under 35 USC 103 over Gullberg in view of Flanigon, Fredriksson and Quake
	Applicant argues that the rejection of currently amended independent claims 1 and 24, and their respective dependent claims, should be withdrawn, in part, because Gullberg does not teach a double-stranded DNA ligation production (Remarks, p. 11).
	The Office agrees that, at least, the “ligated single DNA product is double-stranded” limitation, distinguishes Gullberg. The rejections based on Gullberg are withdrawn.

Claim Objections
Claims 1 and 24 are each objected to because of the following informalities: in l. 1 of step (d), the limitation “corresponding to ligated single DNA product” should be “corresponding to the ligated single DNA product”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Indefiniteness Rejections
Claim 1 recites several method steps “resulting in a ligated single DNA product” (step 
(c)), and then recites “detecting DNA sequences corresponding to [the] ligated single DNA product, or portions thereof” (step (d)), and “analyzing the detected DNA product” (step (e)). The meaning of “corresponding” is unclear, and consequently the distinction, if any, between “DNA sequences corresponding to the … DNA product” and “the DNA product” is also unclear. The specification does not define “corresponding”, nor does it have a fixed term in the art. Specifically, it is unclear if “corresponding” refers only to molecules that are not themselves the “DNA product”, but are related somehow (e.g., by some degree of homology) to the “DNA product”, such as amplicons. In the alternative, “corresponding to the … DNA product” could be intended have the same meaning as the “DNA product”, or it could be intended to be a combination of both of these (i.e., the DNA product molecule itself and related molecules, e.g., amplicons). In addition, if “DNA sequences corresponding to the … DNA product” in step (d) refers to molecules that are not themselves the “DNA product” (e.g., the “corresponding” sequences are amplicons), then the meaning of step (d) is additionally unclear as none of steps (a) through (c) seem to generate such molecules. Rather, at the end of step (c), only the ligated single DNA product itself is present in the reaction volume. Finally, it is not clear if the “DNA 
Claims 3-9, 11-16, 19-21 and 25-27 depend directly or indirectly from claim 1, and consequently incorporate the indefiniteness issues of claim 1.

Claim 24 recites the same “DNA sequences corresponding to the … DNA product” and 
“the DNA product” language as claim 1, and is rejected for the same reasons as claim 1. 
Claim 28 depends from claim 24, and consequently incorporates the indefiniteness 
issues of claim 24.

	Claims 	27 and 28, which depend from claims 1 and 24, respectively, recite an additional amplification step between claims 1 and 24 steps (c) and (d). Claims 27 and 28 reach recite “the DNA corresponding to sequences”. The use of “corresponding” is indefinite here, for the same reasons, as it is indefinite in claims 1 and 24. In addition to being rejected based on their dependency of claims 1 and 24 respectively, claims 27 and 28 are independently rejected for the use of “corresponding” in the amplifying step.

Lack of Antecedent Basis Rejections
Claim 1 recites the limitation "the detected DNA product" in l. 1 of step (e).  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 previously recites detecting DNA sequences” and “a ligated single DNA product”, but does not refer to a “detect[ing] DNA product”. 
Claims 3-9, 11-16, 19-21 and 25-27 depend directly or indirectly from claim 1, and consequently incorporate the lack of antecedent basis issues of claim 1.

Claim 24 recites the same limitations as claim 1, and is rejected for the same reason as claim 1.
Claim 28 depends from claim 24, and consequently incorporates the lack of antecedent 
basis issues of claim 24.

Prior Art
As noted above, the current amendments to independent claims 1 and 24 distinguish the cited Gullberg reference. However, it is not clear if the instant claims are otherwise free of the art in view of the 35 USC § 112(b) issues, discussed above, and in view of the instant claim amendments, which apparently broaden the scope of the independent claims. 

Conclusion
Claims 1, 3-9, 11-16, 19-21 and 24-28 are being examined, and are rejected. Claims 1 and 24 are objected to. No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN GREENE whose telephone number is (571)272-3240.  The examiner can normally be reached on M-Th 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 
/GARY BENZION/Supervisory Patent Examiner, Art Unit 1637                                                                                                                                                                                                        




/C.L.G./Examiner, Art Unit 1637